                                                                                               ,\-   I




                      IN THE UNITED STATES DISTRICT COURT
                                NORTHEBN      PISTXICT OF ILLINOIS
                          rr-:t
                                      ..r , : .1. \Er
                                    : I
                                                  u\,
                          Li:ii:.,.             "                             At6 t3 2020 ,)
Kevin Lobdell,                                   )
                                                 )                        ,'=#o,lHBBffi3T?tu*'
              Plaintiff,                         )     Case No. 20C982
                                                 )
      vs.                                        )
                                                 )
Superior Metal Products, et. al,                 )     Judge Kennelly
                                                 )
             Defendants.                         )




                      Plaintiff's Response to Court Order dated 7l29l2o

       NOW COMES Plaintiff, Kevin Lobdell, with his response to the Order to Comply.
ln compliance with this request, Plaintiff has attached a copy of the EEOC Charge of
Discrimination that he received from the EEOC. Plaintiff is unable to obtain the original
complaint form he filled out due to the EEOC offices being closed due to COVID - 19, of
which the Court was already aware.

       Further, Plaintiff apologizes to the Gourt for miscommunication and possibility of
aftached documents not being attached. Plaintiff is 60 years old and is unable to do
more than hunt and peck on a keyboard. Therefore, Plaintiff dictates his legal work to a
third party so that he may be in compliance with the Court requirements, and in doing so
mistakes may have been made.
                          DECLARATION UNDER PENALW OF PERJURY

        The undersigned declares under penalty of periury that he is the Plaintiff in the
above action, that he as read the above complaint, and that the above complaint and
the information contained therein is true and correct. 28 U.S.C. 1746; 18 U.S.C. 1621.


Executed    a1   // / at- ,t'tcrrcf sT- 5.tuo^cq k              ;DC   '
?trrr,rti
  J
          9r4         ,



20   zo

Signature
                                 U.S, Equal      Empbyrent Opportunity Commlssion
                                                     Chicago Dkfrtut Offica
                                                                                                            230S.Oc*bom
                                                                                                                Sult€ t8E5
                                                                                                           CHcagp. lL 60504
                                                                                                             (312)872€777
                                                                                                         TTY{gm}6S€820
                                                                                                         Far (31215S.I255

Respordent: SUPERIOR METAL PRODUCTS
EEOC lrquFy No.: 440-&2tl-00638

                                                                                      Beber28,2019

KevinLobd
117West Market Sfeet
Box 142
Ssnonauk, lL 60552

OearMr. LoMdl:

This is wist rcference to your recent inqury {an offie visft, phone call. conespordgrcs, or slehonkrdly submitted
intake quasfonrnire] ln wtricfi you afteged em$oynent discrfn*ptkm by the above'named respordenl The
infonnation provkled indrcates that tte matts unplained of is sub!*t to the statutds) c*leeked off belovrr

    tX    I      fiSe Vll of the Civil Rghts Ar:t of 1964 fli$e Vll)

    tI           The Age Discriminetkrn in Employment Act (ADEAI

    II           The Anrericans with Disahilities Act (ADAI

    t]           Th€   Esrd PayAd(EPA)

    tI           The Genetic lnformatkm i,londiscdmlrntbn Act (GINA)

The attached EEffi Form 5, Chags of Discrirrinatbn, b a smmay of your cbkns besed on the infonnation lrutt
provHed. To ena$e Proper handing of tt*s 3gtbn by the Gommission you should:

    tl)       Review the encleed chage form ard rndte          crredbns.
    (2)       Sign and   &te the cfrarge   in the bsttom   hft hand bhck $,hete I have made an'X".

    {3} Retum the signed cf6ge to this qffice.
Thase steos aEr nrcsary ll Wu ledstr to file a c*rarce. l.lo charge has been filed becarse the conespudellce lntl
subrnitted teg$ not sigpad. Sirrce cfwSEE strorrH be f,ed u,$[tifi fhs $me Emfls impos€d by law, dease Pl,ndste these
qlFos as soon as oresiHq. Please ca$ me al the numbs listed below if you have eny qresflons. tf ysu have tro cdl bng
dbtance, please cd cdlect.

IF WE DO NOT RECEIVE YOUR SIGNED CHARGE WIT}IIN gI DAYS OR HEAR FRSd YOU WITHIN 30 DAYS,
WE WILL ASSUME THAT YOIJ DECIT}ED }PT TO FILE A C}ARGE OF DISGRIMNANON WITH EEOC.

Please be glirat? lhat afler rr,e receirre lour signed charge, $e EEm uff send a copy d the ch4e to lllinob
Department Of Human Righis lm W€t Ra@h Slraet Flmr 10-1{X} Chicagp. lL 6{hO1 as rerytoed by our
procedurm. lf that agarrcy Frgffises the drarge, it may ms.rire lhe charge to be s(ned berfore a notary p$llc   u   an
agency otrrcial. The agprrcy w0l lhen investgate ard resofue the eftarge under lheh slahde.
Please use lhe'EEOC lnqury No." listed at lhe top of this letler whenever 1ou mll us. Please noliff this office of any
change in ddress or of any pmlonged *senoe frorn tpme. Please abo read the erdoeed         Milrs,     lfiIfiat You
Sho{Sd Know Befse You File A Charye Witr EEOC.'fs msnffi to frequedb mked questions about employee dgfits
and the EEOC process.


                                                      Sincerely,




                                                      DanidAmsta
                                                      lnvestgetor
                                                      {312} 872-s667


Offi* Hours: Monday- Friday, 8:30 a.m. - 5:oo p.rn.
$,ww.eeoc-gov

Enclosure(s)
   Copy of EEOC Form 5, Charge of Discrimination
   Copy of EEOC Uniform Brochure. lAlhat You Should Know Before You File A Charge With EEOC."
EEOCFmsltlag

                      CruRee or DscRtMtNATtoN                                                             CagE    MdTo:                     Agreruyfes) Ctrage No(s);
            T?,b   tltr ts *c!ad !t fri Rhr*, Act st lS7,t. S€a aEhCGd fttr..cy
                     Sffi            d ofiu irfuinr[m   bcture   csr$f   $6   bn
                                                                                     Act
                                                                                                             I    reee
                                                                                                                  oo
                                 E

                                                                                                             EI                                44,ozozo-oe6:ls
                                                                                        Of Human                                                           artdEEOC
                                                                              $#slmllplgy.ilav
l{snq fhdca|' irr., lrs,    W.t                                                                                   l{.racPhon 8,rcr.An,Coe,               DtLd8,r0r
fir. Kevin Lob&ll                                                                                                       (Gm,46$979{t                       1960
Smetk                                                                      qry.$sbsd3pe
117 W€ct         lSartet         $fG4 Box 142.              Sornonardr, lL 60i5z

ileredrs   the   Emftg, t.sq-orw{EE. Emeqm€r{errey, iqq@                    coonritcq orsE;
txscrltilnaoO    AgdH t& or OE ers, tf rrrse &kir lio, f;S u*ifAfrnCryiqlti Wr.l
NSEs                                                                                                                    Enph|..* llrrtc,r
                                                                                                                  Bo                          Hurilo.{ffi*At  r@*,
SUPERIOR TIETAL FRODUCTS                                                                                                 15- 100                 {ff}0; a65'115s
sEGrtAddrEss                                                                       csr.Staba$zpcod.
t893 Bucktail Lane, SugarGroye, lL 6055il

tlamt                                                                                                             t{o   *b,t6.l,hc'l          Fhoncile,frrE*da AteaaodE},


St'letlddrert                                                                      Grr.SnerrdzPOo&



OlSCRtilSlAIlOil BISED Oll f0recf         qprye     norfrrrJ                                                                OAT{S, iXtCRn Sg'n0{'l T{XI(    P{tC€
                                                                                                                                   Edhtil                 tH
 f-l ** I-l ** [l s- f] nercu, l-l rmmrer.mear                                                                                                         {&e7-2019
   EI H"*          n ^o fl os^sur, [-eae*c$roRuArm
       | | stlERf$.cry
                  s8qu,mr B m@' agactr e*a strc*I$
TIG PAAIICU.IRS rnE
                                                                                                                                   n        cs"nersrcAcnorrr
                            fl
         rrry smploymeat with Rospondant in or arormd Seeteilnbsr ?018. ffiy rrcat rseent po6ition uuas
 !-b"g.q
 Press Oparatc' Duriqg myarnptoymerfi lwas subiededfosoxud barafisir€rrt t comptainerito
 Reapondent Subequantly, I wm ublecEd to haraasmert On cr abqrt Septambar Zl, mtg,l was
 eonstructively dischargad.

 I belleve I hava been dioeriminated agairH hcause of rny sax, rrale, and in retd&ffon for erqg*ging
 in prote&d actvtty, in violdim dTitla vlt of the Chril RighE let Otg6l,      rended.                                          *



I ulant- 0rb rfagp  M
                    uilr boer SB EEOC ar6 &€              &      o bcd Smcy. tr aty        I   t{gfARY - ld,tu racarsary &r$aE     4 6A       gwtge$dTs,rts ts
$S g*rlsa he aglr$Es I I dtsrgo ry          #!ss
                                          q drap                 rnr*a arA t tfu
coofrebfuiy$ifi ttr3'r h tu proccdrpdnryefagEh                     ffiflhres,ih    S!8ts
f.ffirl3                                                                                       lsrscafggr        lhetl lglarrad fiesowcftargqand Erdltk hre b
ldeohreuderprfiydffi                                                                           ule bast   d ny lmodedgE inbnnatisr ard bdiet
                                                                                               sreilrlTtre oFcorffi.re{r$rr


                                                                                               SIffiED   AiO $'$ffi.' TO E€Fffi }E T}6 DArE
                                                                                               gtE,dt q F*,
                                                 Caaryneee4yst[r*m
                              T  $\IiN
                              $l s \\s
                              u{ t Sl.
                                 N \,\
                                     $'

                              p.a

                               ,   "i]




ii,n UN n I
frr iq    { ii                      -.:
J,'n *{
fi% u,-,. 6 t}*
iit
ri.i\                         -.q i'
                  JO
      r !         -lt"\       e)
                                                 r=1
      Fi r -o                                    t,
                          \rai'
      r-                                          LT
            \ro                           l-:'   iS
:'}^        rb
            n
               1 *- i
                 L
                                          f,r O
                                          t.r
                                          f-: Lrl{
                                          f.;    .J


 =o     f           o u
 =^' o              ^'.,,\                H$
                                          ri     ts
                       i,     11
='r--lr '                                  ir
                                           i.a   \J-
                          I                      H
        \                                  r,?
=-t
=o
-=\
=.          t-l
='l
:,
a
                                          i)))))
*
                                          {t'{iff
-=




                                          lffi
